Citation Nr: 1241674	
Decision Date: 12/06/12    Archive Date: 12/13/12

DOCKET NO.  10-30 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Whether new and material evidence has been received sufficient to reopen a previously denied service connection claim for left ear chronic otitis media with hearing loss (now claimed as hearing loss).

4.  Whether new and material evidence has been received sufficient to reopen a previously denied service connection claim for a right knee sprain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1956 to September 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.
 
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

Procedural History

The Newark RO denied the Veteran's original service connection claims for a sprain to the right knee and chronic otitis media of the left ear in a December 1958 rating decision, which the Veteran did not appeal.

In November 2008, the Veteran filed a claim for service connection for tinnitus, bilateral hearing loss, and residuals of a right knee injury.  The St. Petersburg RO separated the issues into original claims for service connection for right ear hearing loss and tinnitus, and claims for service connection for chronic otitis media of the left ear with hearing loss and a right knee sprain for which new and material evidence would need to be received.  In a March 2009 rating decision, the RO denied all the claims, and, in regard to the previously denied claims, found that the evidence received was not new and material.  The Veteran timely perfected an appeal of this decision.  


Remanded Issues

The issues of entitlement to service connection for right ear hearing loss, tinnitus, left ear chronic otitis media with hearing loss (now claimed as hearing loss), and right knee sprain are addressed in the REMAND portion of the decision and are REMANDED to the Department of Veterans Affairs Regional Office via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  In an unappealed December 1958 rating decision, the RO denied the Veteran's claims of entitlement to service connection for chronic otitis media of the left ear and for a right knee sprain.

2.  The evidence associated with the claims file subsequent to the RO's December 1958 rating decision, either by itself or considered with the previous evidence of record, does relate to an unestablished fact necessary to substantiate the Veteran's claims.


CONCLUSIONS OF LAW

1. The December 1958 rating decision that denied the Veteran's service connection claims is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2012).  

2. Since the December 1958 rating decision, new and material evidence has been received with respect to the Veteran's claims of entitlement to service connection for chronic otitis media of the left ear and for a right knee sprain.  Therefore, the claims are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See Gonzales, 218 F.3d at 1380-81.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.

Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act (VCAA) provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of what is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2012).  The VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, the issuance of a fully compliant VCAA notification followed by readjudication of the claim is sufficient to cure a timing defect.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370 (2006). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and, (5) effective date.  See 38 U.S.C. § 5103(a) (West 2002 & Supp. 2011).  Compliance with the first Quartuccio element requires notice of these five elements.  See id. at 486.

In regard to reopening previously disallowed claims, Kent v. Nicholson requires notice to the Veteran that: explains what constitutes "new and material" evidence; lists the type of evidence needed to substantiate the claim to reopen; and, sets forth the basis for the previous denial of the service connection claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

Here, the record reflects that the RO provided the Veteran with the notice required under the VCAA, Dingess, and Kent by letters mailed December 12, 2008, and February 2, 2009.  

The VCAA further provides that VA has a duty to assist the claimant in the development of the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  This duty includes assistance in obtaining service treatment records (STRs) and other pertinent treatment records.  The duty also includes providing an examination or obtaining a medical opinion in original claims for disability compensation, when such is necessary to make a decision.  See id.  In requests to reopen previously denied claims, the duty to provide an examination, if necessary, only arises once new and material evidence has been received and the claim is reopened.  See 38 C.F.R. § 3.159(c)(4)(iii) (2012).

In this case, the record includes the Veteran's STRs, VA medical center records, and statements in support of the claim.  The Board finds the duty to assist has been satisfied with respect to obtaining relevant evidence, and all identified and authorized records relevant to the matters have been requested or obtained.  There is no indication that any additional pertinent records exist, and the Veteran has not so alleged.

In regard to the provision of a VA examination, one was not conducted.  The duty to assist by affording an examination is not required unless and until a claim is reopened.  In the absence of new and material evidence of record, this particular duty to assist is not triggered.  See 38 U.S.C.A. § 5103A(d), (g) (West 2002); 38 C.F.R. § 3.159(c)(4) (2012); Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1353 (Fed. Cir. 2003) (holding that VA need not provide a medical examination or medical opinion until a claim is reopened); Anderson v. Brown, 9 Vet. App. 542, 546 (1996) (holding that unless the veteran has submitted new and material evidence warranting the reopening of his claim, the duty to assist does not attach).  As discussed below, the Board finds that new and material evidence has been received sufficient to reopen, and this case will be remanded to provide the Veteran with a VA examination.

The Board has carefully considered the provisions of the VCAA, in light of the record and, for the reasons expressed above, finds that the development of the claim has been consistent with said provisions.  The record as it stands includes sufficient competent evidence to decide the claim to reopen.  Under these circumstances, no further action is necessary to assist the Veteran.  The Board is satisfied that any procedural errors in the originating agency's development and consideration of the claim were insignificant and nonprejudicial to the Veteran.  The Veteran has been accorded ample opportunity to present evidence and argument in support of his claim, which he has done.  See 38 C.F.R. § 3.103 (2012).  He has declined the opportunity to testify at a personal hearing.  

Accordingly, the Board will address the issues on appeal.

Relevant Law and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2012). 

In general, VA rating decisions or Board decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.1100, 20.1103 (2012).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  See also 38 C.F.R. § 3.156 (2012).

New evidence is defined as evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2012).

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  Then, if new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the claimant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  Moreover, the language of VA regulations does not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened.  Id. at 120.
 
For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, although not its weight, is presumed.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The question of whether new and material evidence has been received is one that must be addressed by the Board, notwithstanding any favorable decision as to this matter which may have been rendered by the RO.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (before considering a previously adjudicated claim, the Board must determine that new and material evidence was presented or secured for the claim, making RO determination in that regard irrelevant); see also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) (the Board has a jurisdictional responsibility to consider whether it was proper for the RO to reopen a previously denied claim).


Analysis

The RO denied the Veteran's service connection claims for chronic otitis media of the left ear and for a right knee sprain in a December 1958 decision.  The Veteran did not appeal this decision, and it became final.  38 U.S.C.A § 7105 (West 2002); 38 C.F.R. §§  3.104, 20.1103 (2012).  

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2012).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

The RO denied the Veteran's original service connection claims because the Veteran's preexisting left ear condition, chronic otitis media since his childhood, was not shown to have been aggravated in service and his hearing was normal upon examination.  Further, the right knee sprain incurred in service did not cause any chronic residuals, and the Veteran's knee was normal on VA examination in November 1958.  See Rating Decision dated December 17, 1958.  Essentially, at that time, the Veteran did not have a current disability.  It follows that evidence documenting any relationship between his claimed disabilities and his active duty service was also lacking.  Therefore, the question before the Board is whether the record contains any additional evidence, received since December 1958, that bears directly and substantially on these prior matters.   

After reviewing the record, and for the reasons set forth below, the Board is of the opinion that new and material evidence has been received sufficient to reopen the claims of entitlement to service connection for left chronic otitis media with hearing loss (now claimed as hearing loss), and for a right knee sprain.

The evidence of record prior to the December 1958 rating decision consisted of the Veteran's STRs dating from April 1953 to August 1958 and VA examination reports dating from November 1958 made in conjunction with his claims.  

Upon entrance into active duty service, the Veteran noted previous ear trouble on his induction examination.  A notation on the report clarified that the left ear had a history of running, but there were no sequelae.  The Veteran did not report any previous trouble regarding his right knee.  See Report of Medical History dated September 19, 1956.  During the examination, the Veteran's ears and lower extremities were clinically evaluated as normal, but his eardrums were evaluated as abnormal due to a scar on the left eardrum.  See Report of Medical Examination dated September 19, 1956.  

Service treatment records show the Veteran complained about left ear pain or bleeding multiple times during service.   See, e.g., STRs dated January 22, 1957; March 5, 1957; May 2, 1957.  Additionally, during service the Veteran injured his right knee, which was variously diagnosed as a sprain or torn medial meniscus.  See, e.g., Clinical Record dated April 24, 1958; STRs dated May 26, 1958; July 19, 1958.

Upon separation, the Veteran again indicated that he had a history of ear trouble and running ears.  He also indicated a history of "trick" or locking knee, and it was noted he sprained his knee during service.  See Report of Medical History dated August 14, 1958.  In the examination, his ears, eardrums, and lower extremities were clinically evaluated as normal although he was noted to have a temporary L3 physical profile for knee strain.  An audiogram was conducted, showing bilateral hearing loss and a H2 profile for a scarred drum was noted; he was advised to follow up on those symptoms after separation.  See Report of Medical Examination dated August 14, 1958.  

During the November 1958 VA examination, the Veteran's hearing was found to be normal.  See VA examination dated November 3, 1958.  The examiner further found no significant pathological change in the bone or joint structure of the right knee.  Id.

Since the December 1958 rating decision that denied service connection, the Veteran has supplemented the evidence of record.  In regard to his left ear, records from the Orlando VA Medical Center (VAMC) show that the Veteran is being treated for hearing loss, and now wears hearing aids.  See VAMC records dated October 30 & November 6, 2009.  Regarding the Veteran's right knee, a VA examination, conducted in conjunction with another service connection claim not under consideration in this opinion, noted the Veteran was to have both knees replaced in 2010.  See VA examination dated August 20, 2010.  

The Board finds this evidence is new, in that it was not in the record at the time of the December 1958 adjudication, as well as material, in that it relates to an unestablished fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a) (2012).  Indeed, this evidence suggests that the Veteran now has a hearing loss disability and a right knee disability, which were not shown before.  As such, the Board concludes that the Veteran's request to reopen his previously disallowed claims of entitlement to service connection for left chronic otitis media with hearing loss, and a right knee sprain, should be granted.  


ORDER

The application to reopen a claim of entitlement to service connection for left chronic otitis media with hearing loss (now claimed as hearing loss) is granted.

The application to reopen a claim of entitlement to service connection for a right knee sprain is granted.


REMAND

After having carefully considered the matter, as set forth below, the Board finds that the remaining issues on appeal must be remanded for further procedural development.

The Veteran is seeking service connection for right ear hearing loss, tinnitus, left ear chronic otitis media with hearing loss, and a right knee sprain.  As discussed above, under VA's duty to assist, a medical examination will be provided to a claimant when such is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4) (2012).  A VA examination is required when there is (1) evidence of a current disability, or persistent or recurrent symptoms of a disability; (2) evidence establishing an "in-service event, injury or disease," or establishing the occurrence of a disease manifested in accordance with presumptive service connection regulations that would support incurrence or aggravation; (3) an indication that the current disability may be related to the in-service event; and, (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Here, the evidence shows post-service treatment for hearing loss and right knee disabilities, multiple in-service records regarding the Veteran's ears and right knee, which indicate that the current disabilities may be related to service; however, the evidence of record is insufficient to decide the case.  Thus, upon remand, medical opinions regarding the Veteran's left ear and right knee should be obtained.

The Board notes the record contains a notification to the Veteran that he would be scheduled for a VA examination in connection with his appeal, and a "Future C&P Appointments" schedule was placed in the file showing appointments for a joints examination, and a hearing loss and tinnitus examination to occur in June and July 2012.  Neither the physical nor the "virtual" claims files contain reports for these VA examinations, and it is not clear whether they occurred.  Upon remand, the records of these examinations must be associated with the file, or, in the event that the examinations did not take place, they should be rescheduled.

Finally, Orlando VAMC records indicate that the Veteran, at some time during the pendency of this appeal, resided in New Jersey for part of the year, and that some of his records may be located there.  Upon remand, these records should be associated with the Veteran's claims file.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO/AMC should contact the Veteran and request that he identify any additional treatment he has received for his right knee, chronic otitis media of the left ear, bilateral hearing loss, and tinnitus.  The RO/AMC should take appropriate steps to secure copies of any such treatment reports identified by the Veteran which are not already in the record on appeal, to include updated VAMC treatment reports.  In particular, the RO/AMC should obtain copies of any VA examination report that is not already of record, from both the Orlando VAMC and the VA medical center the Veteran attended in New Jersey.    Efforts to obtain these records should be memorialized in the Veteran's VA claims file.

2.  After completion of the foregoing, and only in the event that the VA examinations scheduled for June and July 2012 did not occur or are inadequate for purposes of addressing the medical questions in this case, the RO/AMC should schedule VA examinations to assess the nature and etiology of his right knee disorder, chronic otitis media of the left ear, bilateral hearing loss, and tinnitus.  The entire claims file and a copy of this remand must be made available to and reviewed by the examiner for each examination.  The reports should reflect such review occurred.  The examiner should perform all indicated tests and studies, including diagnostic imaging, and report all clinical findings in detail.  All opinions should be explained with supporting rationale.

In regard to chronic otitis media of the left ear with hearing loss, the VA examiner is asked to render an opinion as to the following:

(A)  Is it undebatable that the Veteran had a preexisting condition in the left ear upon entrance into service?  If so, is it also undebatable that this preexisting condition was not aggravated by active duty service?

(B)  If the answer is "no" to either of the questions in paragraph (A), is it as likely as not that any current diagnosis (pathology) of the left ear to include hearing loss is related to active duty service?

In regard to right ear hearing loss, the VA examiner is asked to render an opinion as to the following:

(C)  Is it at least as likely as not that any current right ear hearing loss is etiologically related to service?

In regard to tinnitus, the VA examiner is asked to render an opinion as to the following:

(D)  Is it at least as likely as not that any current tinnitus is etiologically related to active service?

In regard to right knee disability, the VA examiner is asked to render an opinion as to the following:

(E)  Is it at least as likely as not that any current right knee disability is etiologically related to the injury the Veteran sustained while on active duty or otherwise related to his military service?

The examiner should note that the RO has conceded that the Veteran was exposed to acoustic trauma in service in his duties as an armor crewman.  A complete rationale for any opinion expressed should be provided.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case. 

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

3.  Following the completion of the foregoing, and after undertaking any other development it deems necessary, the RO/AMC should review the Veteran's entire record, and readjudicate the Veteran's claims.  If the claims are denied, in whole or in part, the RO/AMC should provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.  Thereafter, the claims file should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


